Exhibit 10.1

THIRD AMENDMENT

(February Note)

This Third Amendment (this “Amendment”), effective as of July 31, 2006, is
entered into by and between BIODELIVERY SCIENCES INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (“Laurus”), for the purpose of amending the terms of the Secured
Convertible Term Note, dated February 22, 2005 (as amended, modified or
supplemented from time to time, the ”Term Note”), which Term Note was issued
pursuant to that certain Securities Purchase Agreement dated as of February 22,
2005 (as amended, modified or supplemented, the “Purchase Agreement”) and the
Related Agreements (as such term is defined in the Purchase Agreement) issued by
the Company to Laurus. Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Term Note.

WHEREAS, the Company and Laurus have heretofore agreed to postpone the required
payments by the Company of the Monthly Principal Amounts due on the first
business day of each calendar month beginning in June 2005 through June 2006
(such Monthly Principal Amounts, the “Previous Postponed Amounts”) as set forth
in that certain Amendment to the Term Note, dated June 29, 2005 and that certain
Second Amendment to Term Note, dated December 28, 2005 (collectively, the
“Amendments”); and

WHEREAS, Laurus has agreed, on the terms and conditions set forth herein, to
further postpone the obligation of the Company to make certain scheduled
amortization payments of the Previous Postponed Amounts and certain additional
scheduled amortization payments in accordance with the terms of the Term Note as
set forth herein and, in consideration therefore and in consideration of the
other agreements set forth herein, the receipt and sufficiency of which is
hereby acknowledged, the Company has agreed to issue an additional common stock
purchase warrant to Laurus to purchase up to 62,887 shares of the Common Stock
of the Company at an exercise price of $3.00 per share (the “New Warrant”).

NOW, THEREFORE, in accordance with Section 5.5 of the Term Note and in
consideration of the above, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
amend the Term Note and, as applicable, all the Related Agreements, and agree as
follows:

1. Laurus hereby agrees that the Company shall not be required to pay the
Previous Postponed Amounts as of the first business day of July 2006 as required
by the Amendments, and instead the aggregate of all such Previously Postponed
Amounts (i.e., $572,365) shall be due and payable, in either cash or stock as
provided for in the Term Note, on the first business day of January 2007,
together with all other amounts due and payable on such date under the Purchase
Agreement and the Related Agreements.

2. Laurus hereby agrees that the Company shall not be required to pay the
Monthly Principal Amounts due on the first business day of July 2006, August
2006,



--------------------------------------------------------------------------------

September 2006, October 2006, November 2006 and December 2006 (collectively, the
“Additional Postponed Amounts”) on such dates, and instead the aggregate of all
such Additional Postponed Amounts (i.e., $454,548) shall be due and payable, in
either cash or stock as provided for in the Term Note, on the first business day
of January 2007, together with all other amounts due and payable on such date
under the Purchase Agreement and the Related Agreements.

3. In consideration of the agreements set forth in the Section 1 and 2 above,
and the other agreements contained herein, the receipt of which is hereby
acknowledged, the Company hereby agrees to issue to Laurus the New Warrant. The
Company and Laurus hereby agree to enter into a registration rights agreement
(the “New Registration Rights Agreement”) simultaneously with the execution of
this Amendment which shall govern the registration with the SEC of the shares of
Common Stock underlying the New Warrant.

4. The Company understands that the Company has an affirmative obligation to
make public disclosure of material agreements and material amendments to such
agreements in accordance with legal and regulatory requirements. The Company
hereby acknowledges that Laurus shall not be deemed to have misappropriated any
information of the Company by reason of entering into this Amendment. The
Company hereby agrees to file a Form 8-K (“8-K”) relating to this Amendment
within four (4) business days after the execution hereof. Prior to filing the
8-K, the Company shall give Laurus a reasonable opportunity to review and
comment on language regarding Laurus contained in such amendment.

5. This Amendment shall be effective as of the date hereof following (i) the
execution and delivery of this Amendment and the New Registration Rights
Agreement by each of the Company and Laurus and (ii) the execution and delivery
of the New Warrant by the Company to Laurus.

6. Except as specifically set forth in this Amendment, there are no other
amendments to the Purchase Agreement, the Term Note or any other Related
Agreements entered into therewith, and all of the other forms, terms and
provisions of the Purchase Agreement, the Term Note and such other Related
Agreements shall remain unmodified and in full force and effect.

7. The Company hereby represents and warrants to Laurus that as of the date
hereof, after giving effect to this Amendment (the terms of which shall not
constitute an Event of Default), (i) no Event of Default exists and is
continuing and, (ii) all representations, warranties and covenants made by
Company in connection with the Purchase Agreement and the Related Agreements are
true, correct and complete and all of Company’s and its Subsidiaries’ covenant
requirements have been met. Laurus hereby agrees that on the date hereof, after
giving effect to this Amendment, the Company is not in default of its obligation
to submit payment for the Previous Postponed Amounts under the previous
Amendments to the Term Note. Laurus further agrees that it will not exercise any
remedies it has under the Term Note, Purchase Agreement, Related



--------------------------------------------------------------------------------

Agreements or otherwise that may have arisen or resulted from the Company’s
non-payment of the Previous Postponed Amounts on the first business day of July
2006.

8. From and after the date hereof, all references in the Purchase Agreement and
the Related Agreements to the Term Note, the Purchase Agreement and the Related
Agreements shall be deemed to be references to the Term Note, the Purchase
Agreement and the Related Agreements respectively, as the case may be, as
modified hereby.

9. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be effective and signed in its name effective as of the date set forth above.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO LAURUS MASTER FUND, LTD. By:  

/s/ Eugene Grin

Name:   Eugene Grin Title:   Director

[Signature Page to Third Amendment for February Note, dated July 31, 2006]